FERGUSON, Judge.
As to an award of attorney’s fees to a prevailing party pursuant to the provisions of an instrument sued upon (wherein it is agreed that “a reasonable attorney’s fee shall be ten (10%) percent of the original principle amount”), Section 687.06, Florida Statutes (1983)1 creates a conclusive presumption that the award is reasonable so long as the amount of the fee does not exceed ten percent of the principal amount of the instrument. We are not persuaded that the statute, so construed, is unconstitutional.
Affirmed.

. Section 687.06, Florida Statutes (1983) provides in pertinent part:
[I]t shall not be necessary for the court to adjudge an attorney's fee, provided in any note or other instrument of writing, to be reasonable and just, when such fee does not exceed 10 percent of the principal sum named in said note, or other instrument in writing.